Mr. Justice Walker delivered the opinion of the Court: This was originally an action brought by appellee, before a police magistrate, in the city of Bushnell, against appellant. A change of venue was had from the police magistrate to a justice of the peace, where a trial was had resulting in a judgment in favor of plaintiff for $296.11. An appeal was prosecuted to the circuit court, where a trial was had resulting also in favor of plaintiff, for $307.57. A motion was made in the circuit court to dismiss the suit for want of jurisdiction, but it was overruled, and an exception taken. The record is brought to this court, and a reversal is asked. It is urged that the 21st section of art. 6 of the constitution of 1870 abrogated the provision of the special law under which this police magistrate and justice of the peace acted. That section declares that, “ Justices of the peace, police magistrates and constables shall be elected in and for such districts as are or may be provided by law, and the jurisdiction of such justices of the peace and police magistrates shall be uniform.” In the case of Phillips v. Quick, 63 Ill. 445, we held that this section took effect and became operative on its adoption, without the aid of further legislation; that it reduced the jurisdiction of all justices of the peace and police magistrates to the uniform jurisdiction conferred on such officers by the general law of the State, and had thus rendered their jurisdiction uniform, and abrogated the special jurisdiction conferred by local or special laws. That case is similar to this in its facts, and must control the decision of this. The judgment of the court below is reversed and the cause remanded. Judgment reversed.